Citation Nr: 0941146	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-09 798	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as due to exposure to 
Agent Orange and/or asbestos.

3.  Entitlement to service connection for connective tissue 
disease with high fevers, including as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for a skin disorder 
with scars, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'the appellant') 
served on active duty from May 1962 to November 1962 and from 
May 1963 to September 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2005, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
associated with the claims files.


FINDINGS OF FACT

1.  On September 1, 2009, the Board issued a decision 
addressing the issues of entitlement to service connection 
for diabetes mellitus, COPD and a skin disorder with scars, 
and a remand addressing the matter of entitlement to service 
connection for connective tissue disease with high fevers.
`
2. On September 19, 2009, the Board was notified by the RO 
that the Veteran died on March [redacted], 2009.



CONCLUSIONS OF LAW

1.  The September 1, 2009, Board decision/remand is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

The Veteran died on March [redacted], 2009, prior to the Board's 
September 1, 2009, decision/remand.  Thus, at the time of the 
Veteran's death, his claim ceased.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claim originated (listed on the first page of this 
decision).  


ORDER

The September 1, 2009, Board decision/remand is vacated.

The appeal is dismissed.



		
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


